United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-41041
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

PEDRO SANDOVAL-LANDEROS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-75-ALL
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Pedro Sandoval-Landeros appeals his guilty-plea conviction

and sentence for being found in the United States, without

permission, following deportation, in violation of 8 U.S.C.

§ 1326(a) and (b)(1).    Sandoval-Landeros acknowledges that his

arguments, which are raised for the first time on appeal, are

foreclosed.    He raises the issues to preserve them for further

review.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41041
                                -2-

     Sandoval-Landeros’s argument that his conviction and

sentence are void because his plea allocution was delegated to a

non-Article III magistrate judge is without merit.    That task may

be constitutionally delegated to a magistrate judge.     See United

States v. Dees, 125 F.3d 261, 264-69 (5th Cir. 1997).

     Sandoval-Landeros waived his argument that the magistrate

judge lacked jurisdiction to conduct his plea allocution because

the task had not been properly delegated to her by the district

court judge.   Sandoval-Landeros failed to challenge the

magistrate judge’s handling of his plea allocution in district

court.   See United States v. Bolivar-Munoz, 313 F.3d 253, 256-57

(5th Cir. 2002), cert. denied, 123 S. Ct. 1642 (2003).

     Sandoval-Landeros’s argument that 8 U.S.C. § 1326(b) is

unconstitutional on its face and as applied in his case because

it treats a prior conviction for a felony or aggravated felony as

a sentencing factor and not as an element of the offense is also

without merit.   In Almendarez-Torres v. United States, 523 U.S.

224, 235 (1998), the Supreme Court held that the enhanced

penalties in 8 U.S.C. § 1326(b) are sentencing provisions, not

elements of separate offenses.    The sentencing provisions do not

violate the Due Process Clause.    Id. at 239-47.   Apprendi v. New

Jersey, 530 U.S. 466, 489-90 (2000), did not overrule that

decision.   See United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000).

     The judgment of the district court is AFFIRMED.